Bon. John C. Marbuqer, CountyAttorney
FsyetteCounty
la Granga,Texas

Dear sir:

                                    ~~IXLIOX'R&
                                              o-652
                                    Rer CaPlatrwt.ion
                                                   of Articl8 663-2
Weaaknovlodga reaelpt of your ~wstfor     anopinionas  tovbethar a
gram1 wqpanyvhlchOporoter     itstrucka onlyfr07aits aravalpit to
a rail&had and is IIOdoing only arouea a publichi&my of t&d
ltd.e,m~t~~glstsr ~idtrudm as providedinArt.lcla6675~1-2.
We are not parmitted to decide queoti0m 0t!faot and for that reason,
lndfertba   mpwe    ofthim opinianm    are a68uming that the truckm
lraaotimp~taoih!&mu3x?.
Article6675+?.   pravldemtbatalldor        vehiclesvhicharc~rwdorto
be used upon the pub110 hi@vays of thi8 state mast be regIstered,
uxCle8s it oam8 vithtn certain exeeptlons. Tim 8tatvte8 doas not
define "usedor tobe llacdqponthe pabliohi&va~*but if I# our
opinionthat the use ef any m&or Vehicleupan the publichlghvap to any
axtentbr~    iuehaotorvehiales vithintha pmW.evofth8llotOr
VehloleRegUtratlenIav.

Itla,thervfore, our op3nionthatanymter      mhialevhieh   Istab
operahdtaanyextrnt     u,ponthe ~lichi&ways    of this rtafaatiis
notvithinthe   exeeptlons providedby Lnr,n~~tk    regi8tersd.

                                    Yomw    verytrriLg

APPRovm:                      ATfORNEY
                                     -oFTRxAs
./ aRAm   a. Bum
A-       tRzImALoFl!ExAs      r/Ri&ard H. Cocks
                                   .
APPRmRD OPIRIiRi
               c-
RY B.Q. B.
ChaIrman                      Rv
                                   RiohardH. Oeoka
                                           Amimknt
REC:obr-ldy